33DETAILED ACTION

This communication is in response to Application No. 16/600,314 filed on 10/11/2019.  The amendment presented on 9/8/2020, which amends claim 185, is hereby acknowledged.  Claims 162-168, 171, and 174-185 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,645,558 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
The amendment presented on 12/28/2020 amending claim 185 obviates the outstanding 35 USC 101 rejections, and they are hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 162-164, 166-168, 174, 175, 177-180, and 182-185 are rejected under 35 U.S.C. 103 as being unpatentable over Freimuth et al. (hereinafter Freimuth)(US 2006/0031524) in view of Chamdani et al. (hereinafter Chamdani)(US 7,133,416).
Regarding claims 162, 178, and 185 , Freimuth teaches as follows:
a data processing system (interpreted as data processing system implemented as a server 200 in figure 2) for receiving data from a network and processing that data in accordance with a network protocol to extract traffic data therefrom (when data is received from the network for an application 510 on the host system, the data packet is written to the host kernel buffer 540 using a direct memory access (DMA) operation, see, paragraph [0052]), the data processing system comprising: 
at least one processor (202 in figure 2)(data processing system 200 may be a symmetric multiprocessor (SMP) system including a plurality of processors 202 and 204 connected to system bus, see, paragraph [0036]); and 
at least one storage medium (interpreted as memory controller/cache 208 in figure 2) having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method (see, paragraph [0036]) comprising: 
in response to receiving a request for whether data is available for one or more endpoints of the data processing system (when data is received from the network for an application 510 on the host system, the data packet is written to the host kernel buffer extract and route the data in a data packet to an appropriate application 510, see, paragraph [0050]).
	Freimuth does not explicitly teach extracting traffic data accordance with a network protocol.
	Chamdani teaches as follows:
packet processor 76 identifies the communication protocol of interface converter card 70 to which packet processor 76 is coupled, and processes data packets according to the identified communication protocol (see, col. 5, lines 5-15 and figure 4); and
a multiplexer 104 selects data packets from receiving control units 102 and passes them to a packet extractor 106.  Packet extractor 106 performs decoding (equivalent to applicant’s extracting) and processing according to the communication protocol (see, col. 5, lines 36-50 and figure 4).
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Freimuth with Chamdani to include the packet processor identifying a communication protocol as taught by Chamdani in order to automatically communicate with the identified communication protocol. 
Regarding claims 163, 164, and 179 , Freimuth teaches as follows:

Regarding claim 166, Freimuth teaches as follows:
further comprising: a memory; wherein the memory comprises a plurality of buffers each associated with a respective endpoint of the data processing system, of the one or more endpoints (sharing the application buffers for received data allows for more efficient use of memory for active connections that have low bandwidth requirements or transient bursts of traffic.  In addition, sharing application buffers allows separate applications and processes to share the data that is received, see, paragraph [0119]).
Regarding claim 167, Freimuth teaches as follows:
wherein the memory  comprises an event buffer for storing data indicating events (the output descriptor table 724 is read by the host system 710 and written to by the offload network adapter 730, which uses the output descriptor table 724 to indicate results of previous requests and to notify the host system 710 of data arrivals, see, paragraph [0061] and figure 7), and the network interface device is arranged to, on receiving data from the network, store the received data in the memory and also store, 
Regarding claim 168, Freimuth teaches as follows:
wherein said request is triggered by a poll() call (the host system 710 may be 
informed of new response descriptors in the output descriptor table 724 from the offload network adapter 730 by either polling or receiving interrupts, see, paragraph [0063]). 
Regarding claim 174, Freimuth teaches as follows:
a network interface for receiving the data from the network and storing the data in the memory; an operating system for supporting one or more applications; and an application supported by the operating system (when data is received from the network 
for an application 510 on the host system, the data packet is written to the host kernel buffer 540 using a direct memory access (DMA) operation.  The data is then later copied by the host into the application's buffer 540 in user space when the application calls receive( ), see, paragraph [0052] and figure 5).
Regarding claims 175 and 180, Freimuth in view of Chamdani teaches similar limitations as presented above in the rejections regarding claim 162.
Regarding claim 177, Freimuth in view of Chamdani teaches all limitations as presented above except for the well-known application programming interface (API).  
Freimuth further teaches as follow:
the data portion of the interface provides a mechanism for transfer of data on established connections both for sending and receiving.  The control portion of the interface may be invoked by using conventional socket application programming 
the Offload Network Adapter Programming Interface supports conventional user-level application program interfaces (APIs) such as the socket interface as well as newer APIs that allow more direct access to user memory (see, paragraph [0106]).
Regarding claim 182, Freimuth teaches as follows:
wherein processing the received data in accordance with the network protocol comprises retrieving the received data from memory associated with the process and extracting the traffic data from the received data retrieved from the memory (see, paragraph [0052] and figure 5).
Regarding claim 183, Freimuth teaches as follows:
the retrieved data comprises data for one or more messages, the data for one or more messages comprising header data and traffic data, the header data being for one or more headers for one or more network layers; and processing the received data in accordance with the network protocol comprises processing the header data (peeking at the header may allow the program to determine which application buffer to send the payload of the data packet based on the intended program stream, see, paragraph [0178]-[0179]).
Regarding claim 184, Freimuth teaches as follows:
performing one or more actions from a group of actions consisting of: sending an acknowledgement (a buffer available response descriptor may then be posted to the flow control (the processes of the present invention used to manage flow control of data are executed by control unit 414, see, paragraph [0048])

7.	Claims 165, 171, 176, and 181 are rejected under 35 U.S.C. 103 as being unpatentable over Freimuth et al. (hereinafter Freimuth)(US 2006/0031524) in view of Chamdani et al. (hereinafter Chamdani)(US 7,133,416), and further in view of Cain et al. (hereinafter Cain)(US 6,901,594).
 	Regarding claims 165, 171, 176, and 181, Freimuth in view of Chamdani teaches all limitations as presented above except for the protocol processing entity including thread and function library.
Cain teaches as follows: 
 	an apparatus and method of establishing communication between a first application and a second application (see, Abstract); and
	the Control Path Services function library ("Control Path API 34") provides the functionality necessary for inter-application communication. The application programs may be any application (e.g., a thread or process) executing on a given routing platform, such as a driver program, a terminating program (e.g., SNMP), a router configuration program, a routing program (e.g., an IP routing program), a protocol stack, or a router table management application (discussed above). To that end, the Control Path API includes a set of communication functions in a function library, and various 
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify Freimuth in view of Chamdani with Cain to include the application program comprising function library and thread as taught by Cain in order to provide efficient interface tool to the application user. 

	Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Summary of Applicant’s Arguments
In the remarks the applicant argues as follows:
Regarding claims 162, 178, and 185, the Office Action maps the application buffer of Freimuth to the "one or more endpoints of the data processing system" as recited in claim 162 (Office Action, p. 4). If the application buffer is mapped to the one or more endpoints of the data processing system, then the cited passage indicates that data that has already been protocol processed is written to the one or more endpoints in response to a receive request from the application (152). As the cited passage describes writing of data after protocol processing, it would not have taught or suggested performing protocol Application No.: 16/600,3149Docket No.: S 1947.70000US05Reply to Office Action of September 25, 2020processing "in response to receiving a request for whether data is available for one or more endpoints of the data processing system." 



Freimuth teaches as follows:
storing the data packet received from the network (queue of network adapter 560) for an application to the host kernel buffer (550) and the stored data packet later copied to the application’s buffer 540 when the application calls receive () function (see, paragraph [0052] and figure 5); and
processing of the data through the TCP/IP protocol stack is performed with the operating system 520 performing TCP/IP protocol processing to extract and route the data in a data packet to an appropriate application 510 (see, paragraph [0050] and figure 5).
Therefore the TCP/IP protocol processing is performed for the data packet stored in the Kernel buffer 550 in order to extract and route to the application buffer 540 when the application calls receive () function, which is equivalent to applicant’s request for whether data is available. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 9, 2021